Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 29, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant began working as a receptionist and secretary for a home care agency in February 2003. She resigned from her position in April 2004 because she felt that she was being harassed by a coworker and this adversely affected her health. Following various proceedings, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Claimant appeals.
We affirm. We note that an employee’s inability to get along with a difficult coworker does not necessarily constitute good cause for leaving employment (see Matter of Fradys [Commissioner of Labor], 308 AD2d 672, 673 [2003]), even where the employee experiences physical symptoms due to the on-the-job conflict (see Matter of Cieslewicz [Commissioner of Labor], 1 AD3d 878, 878 [2003]). As is evident from the examples of harassment related by claimant, the problems claimant encountered were attributable to a personality conflict with the coworker. Notably, claimant worked for the employer for almost a year before complaining to higher management about the coworker’s behavior. Although she claims that the offensive conduct continued after the coworker was spoken to by the vice-president, claimant did not lodge further complaints nor did she receive any medical advice to leave her job due to the stress before her resignation. Under these circumstances, the Board properly found that claimant left her employment for personal and noncompelling reasons.
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.